Case 2:11-cr-20481-AJT-MKM ECF No. 291 filed 10/24/19                   PageID.3203       Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




  United States of America,

                                    Plaintiff(s),

  v.                                                    Case No. 2:11−cr−20481−AJT−MKM
                                                        Hon. Arthur J. Tarnow
  Raynard Versatile Crowe,

                                    Defendant(s).




                                   CERTIFICATE OF SERVICE

    I hereby certify that a copy of the Notice(s) of Appeal filed in this case and this Certificate
 of Service was served upon:

                     United States Court of Appeals for the Sixth Circuit
                     Potter Stewart U.S. Courthouse
                     100 East Fifth Street, Fifth Floor
                     Cincinnati, OH 45202−3988

 the defendant(s), and all attorneys of record, by electronic means or first class U.S. mail, on
 October 24, 2019.




                                                    DAVID J. WEAVER, CLERK OF COURT


                                                By: s/ D. Peruski
                                                    Deputy Clerk


 Dated: October 24, 2019
